Trumbull App. No. 2008-T-0047, 2008-0hio-3731. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellee’s motion to strike notice of appeal and memorandum in support of jurisdiction and appellant’s motions to overrule the motion to strike notice of appeal and memorandum in support of jurisdiction and for sanctions for frivolous action,
It is ordered by the court that the motion to strike the notice of appeal and memorandum in support of jurisdiction and the motion for sanctions are denied.
*1496It is further ordered, sua sponte, that appellee may file a memorandum in response within 30 days from the date of this entry.